Citation Nr: 1114888	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  05-31 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for migraine headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1969 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA), which continued a 30 percent rating for migraine headaches.

In February 2009, the Board remanded the appeal for additional development.

As noted in the February 2009 Board remand, the Veteran's representative requested in a January 2009 statement that the February 2005 VA physician's comment on the Veteran's ability to work be accepted as a claim for total disability based upon individual unemployability.  This issue is again referred to the RO for the appropriate actions.  It should be noted that effective in October 2002, the Veteran was found to be disabled by the Social Security Administration based on back strain, knee and neck pain, and osteoarthritis of the knee.

In his May 2009 statement, the Veteran contended that in addition to migraine headaches, he suffered from epileptic-migraine seizures.  It is unclear whether the Veteran is raising the issue of entitlement to service connection for epilepsy.  The issue is referred to the AMC/RO for clarification.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to a rating in excess of 30 percent for migraine headaches is warranted.

As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court, are applicable to this appeal.

In a May 2009 statement, the Veteran reported that his migraines have gotten worse over the years.  They were very sickening and lasted 4 to 5 days at a time.  The Board notes that the Veteran's last VA examination was in May 2007.  Given the passage of time since his most recent examination, the Board finds that a new VA examination, after a review of the entire claims file, would assist the Board in clarifying the extent of the Veteran's disability and would be instructive with regard to the appropriate disposition of the issue under appellate review.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Under these circumstances, the Board finds that the Veteran should be scheduled for a new VA examination to ascertain the severity of his migraine headaches.  

As VA treatment records have only been included in the claims file through July 2009, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who treated the Veteran for his migraines.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA examination to evaluate the current nature of his migraines.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Worksheet for Neurological Disorders.  The examiner is advised that effective in October 2002, the Veteran was found to be disabled by the Social Security Administration based on back strain, knee and neck pain, and osteoarthritis of the knee.  

Keeping in mind that were the Veteran not disabled due to orthopedic disabilities, the examiner should specifically identify which of the following most closely describes the Veteran's current migraine disorder, taking into account only the migraine headaches:

a)  With very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; or,
b)  With characteristic prostrating attacks occurring on an average once a month over last several months.

The examiner should set forth all examination findings along with the rationale for any conclusions reached.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


